537 U.S. 1079
GONZALEZ-CRUZv.UNITED STATES;AVINA-LOPEZv.UNITED STATES;JAVIER-LOPEZv.UNITED STATES (Reported below: 43 Fed. Appx. 116);LOPEZ-LOPEZv.UNITED STATES;MARTINEZ-CRUZ, AKA MARTINEZ-AGUILAR, AKA CRUZ-MARTINEZv.UNITED STATES;MENDOZA-DIAZv.UNITED STATES;MENDOZA-GUTIERREZ, AKA MONTALVAN-GUERRAv.UNITED STATES;MENDOZA-REYESv.UNITED STATES;RODRIGUEZ-VENEGASv.UNITED STATES;SANDOVAL-NAVARROv.UNITED STATES; andSANTANA-LOSANOv.UNITED STATES.
No. 02-7326.
Supreme Court of United States.
December 9, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. Certiorari denied.